Exhibit Certification of Chief Executive Officer (1) Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the following certification is being made to accompany the Registrant’s Annual Report on Form 10-Kfor the period ended August 1, 2009: In connection with the Annual Report of Del Global Technologies Corp. (the “Company”) on Form 10-K for the period ended August 2, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John J.
